Citation Nr: 0610888	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the RO, where, in 
pertinent part, the veteran was granted service connection 
for bilateral hearing loss with a zero percent evaluation, 
effective August 1, 2002.


FINDING OF FACT

The veteran has auditory acuity levels no worse than Level I, 
bilaterally.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A , 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial compensable rating for service-
connected hearing loss.  He contends that an initial 
compensable evaluation is warranted because he does not feel 
VA is compensating him properly for the symptoms that he 
experiences. 

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in October 2002, VA informed the veteran of 
his and VA's respective duties for obtaining evidence, and 
requested that he send any evidence necessary to support his 
claim.  Further, in a December 2003 statement of the case, 
and a May 2004 supplemental statement of the case, the RO 
informed the veteran of the rating schedule provisions that 
are relevant to his claim, and provided him with an 
explanation as to why his claim had been denied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until December 2003, and May 2004, after the RO 
entered it's December 2002 decision on his claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice in this case has been corrected.  As 
noted above, the veteran has now been provided with notice 
that is in compliance with the content requirements of 38 
U.S.C.A. § 5103(a) and
38 C.F.R. § 3.159(b).  He has been afforded ample opportunity 
to respond to the notice, to submit evidence and argument, 
and to otherwise participate effectively in the processing of 
this appeal.  The Board notes that in July 2004, and February 
2006, the veteran's representative did file statements in 
support of his claim.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  Additionally, the Board notes that while the 
RO did not notify the veteran about the criteria for award of 
an effective date, see Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), this issue is not before the 
Board.  Consequently, remand for re-adjudication is not 
required.  

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c), (d) (2005).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the veteran based his claim on an August 
2002 VA audiometric examination.  In connection with his 
claim, he was afforded another VA audiometric examination in 
December 2002.  In connection with this appeal for a 
compensable rating, he was provided another VA audiometric 
examination in April 2004. 

The Board notes that, in his November 2002 release, the 
veteran identified earlier VA hearing examinations that 
occurred in May 2002, and June 2002, which do not appear to 
have been obtained by the RO and associated with the claims 
file.  However, these examinations preceded the period to be 
examined by the Board-August 1, 2002, to the present.  
Additionally, the veteran's representative, in a July 2004 
statement on behalf of the veteran, has contended that a 
remand is necessary because the April 2004 VA audiometric 
examination was inadequate because the VA examiner did not 
review the veteran's claims file in connection with that 
examination, citing VAOPGCPREC 20-95 (July 14, 1995).  That 
VA General Counsel's Opinion does not, however, state that a 
review of the veteran's prior medical records is necessary in 
all cases.  Rather, it stands for the proposition that the 
determination as to whether review of prior medical records 
is necessary in a particular case depends largely upon the 
scope of the examination and the nature of the findings and 
conclusions the examiner is requested to provide.  Id.  

Here, audiometric testing involves a mechanical measurement 
of hearing levels at various frequencies.  The rating of 
hearing loss after audiometric examination involves only a 
mechanical application of audiometric test results to the 
rating schedule, so a review of the claims file is not 
particularly necessary or important.  Interestingly, the VA 
audiologist who examined the veteran in April 2004 noted 
that, while she did not have the claims file for review, she 
was the audiologist who had examined him in December 2002, 
when she did review the claims file.  While a review of the 
claims file was not conducted in connection with the April 
2004 audiometric examination, the examiner was only assessing 
the veteran's then-current level of hearing loss, and not 
attempting to resolve conflicting medical opinions or 
diagnoses.  In fact, as discussed further below, the three VA 
audiometric examinations afforded to the veteran revealed no 
significant change in his level of hearing from August 2002 
to April 2004.  Therefore, after review of the record, the 
Board can find no reason that a remand of the veteran's 
claim, for obtaining any records of VA hearing examinations 
prior to August 2002, for review of the claims file by the 
examiner who conducted the April 2004 audiometric 
examination, or for a more contemporaneous examination, would 
be judicially expedient or otherwise result in a different 
finding.

The Board concludes that the duty to assist has been 
fulfilled.  In view of the foregoing, and because the veteran 
has not provided specific identifying information and/or 
releases for the procurement of additional evidence, the 
Board finds that no further development action is necessary.  
38 C.F.R. § 3.159(e).

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id. §§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
compensable rating for the veteran's bilateral hearing loss.  
The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board is required to make its determination with respect to 
the schedular rating on the basis of the results of the 
audiology studies of record.  See Lendenmann v. Principi, 
supra.  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are three medical reports of record that contain the 
speech discrimination and puretone audiometry data necessary 
to rate the veteran's impairment; the report of an August 
2002 VA examination, the report of a December 2002 VA 
examination, and the report of an April 2004 VA examination.

With respect to the earliest of these three examinations, the 
record shows that audiometric testing in August 2002 revealed 
puretone thresholds of 10, 40, 50, and 50 decibels in the 
veteran's right ear, and 10, 30, 50, and 50 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 38 for the 
right ear and 35 for the left ear.)  Additionally, the 
veteran had speech discrimination scores of 96 percent for 
the right ear, and 98 percent for the left ear.  Under the 
applicable criteria and Table VI, these results correspond to 
level I acuity for each ear.  Application of the Level I 
findings to Table VII results in a noncompensable (0 percent) 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

When the veteran was examined by VA in December 2002, 
audiometric testing revealed puretone thresholds of 5, 40, 
45, and 50 decibels in his right ear, and 5, 35, 50, and 45 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 35 
for the right ear and 34 for the left ear.)  Additionally, he 
had speech discrimination scores of 96 percent, bilaterally.  
Under the applicable criteria and Table VI, these results 
correspond to level I acuity for each ear.  Application of 
the Level I findings to Table VII results in a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

When the veteran was examined by VA in April 2004, 
audiometric testing revealed puretone thresholds of 5, 40, 
45, and 45 decibels in his right ear, and 5, 40, 50, and 45 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 34 
for the right ear and 35 for the left ear.)  Additionally, he 
had speech discrimination scores of 92 percent, bilaterally.  
Under the applicable criteria and Table VI, these results 
correspond to level I acuity for each ear.  Application of 
the Level I findings to Table VII results in a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

There is no suggestion that use of the speech discrimination 
test was inappropriate in the veteran's case, and the 
evidence does not demonstrate that he has an "exceptional" 
pattern of hearing impairment as defined in 38 C.F.R. § 4.86 
(2005).  Accordingly, there is no basis for the assignment of 
a higher schedular rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a compensable rating have not been met since the 
time that the veteran was awarded service connection.  A 
"staged rating" is not warranted.

III.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Id.  

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

Entitlement for an initial compensable rating for hearing 
loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


